Judgment and order affirmed, with costs. AH concur, except Dowling, J., who dissents and votes for reversal and for granting a new trial on the ground that under the proof the defendant was a trespasser as matter of law and the motion for direction of a verdict should have been granted, and on the further ground that the verdict was against the weight of the evidence. (See Hay v. Cohoes Company, 2 N. Y. 159; Riegler v. Tribune Association, 40 App. Div. 324; St. Peter v. Denison, 58 N. Y. 416; Turner v. Degnon-McLean Contracting Co., 99 App. Div. 135; affd., 184 N. Y. 525; Keber v. Central Brewing Company of N. Y., 150 N. Y. Supp. 986; McCahill v. Parker Co., 49 Misc. 258; Bohan v. P. J. G. L. Co., 122 N. Y. 18, 26; Sullivan v. Dunham, 161 id. 290; Olin v. United Electric Light and Power Co., 82 Misc. 427; Mayor etc., of N. Y. v. Law, 125 N. Y. 380, 390; Guille v. Swan, 19 Johns. 381; Rochester Gas & Electric Corporation v. Dunlop, 148 Misc. 849; Kentucky Traction and Terminal Company v. Bain, 174 Ky. 679; 192 S. W. 656; 16 Neg. & Comp. Cases Anno. 328.) Losee v. Buchanan (51 N. Y. 476) is not an authority to the contrary. (The judgment is for defendants for no cause of action in an automobile negligence action. The order denies plaintiff’s motion for a directed verdict, or, in the alternative, for a new trial.) Present — Cunningham, Taylor, Dowling, Harris and McCurn, JJ.